IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


VAMSIDHAR VURIMINDI,                      : No. 134 EM 2015
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
CLERK OF COMMON PLEAS COURT,              :
PHILADELPHIA,                             :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 10th day of December, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.